UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest eventreported:March 21, 2012 AMR CORPORATION (Exact name of registrant as specified in its charter) Delaware1-840075-1825172 (State of Incorporation)( Commission File Number) (IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On March 21, 2012, AMR Eagle Holding Corporation (AMR Eagle), the wholly-owned, regional airline subsidiary of AMR Corporation (AMR), posted a restructuring update on RestructuringAMR.com. A copy of the update is attached hereto as Exhibit 99.1. Limitation on Incorporation by Reference In accordance with General Instruction B.2 of Form 8-K, the information in this Item 7.01 shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Exhibit Number Description 99.1 AMR Eagle Restructuring Update dated March 21, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMR CORPORATION /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated: March 21, 2012 EXHIBIT INDEX Exhibit Description AMR Eagle Restructuring Update dated March 21, 2012
